Citation Nr: 1647076	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, status post ACL/PCL surgical repair, with scar. 

2. Entitlement to service connection for residuals of a head injury.

3. Entitlement to service connection for status post fourth digit fracture of the right hand.

4. Entitlement to service connection for residuals of a jaw injury, including temporomandibular joint (TMJ).

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to June 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to a rating in excess of 10 percent for a left knee disability, entitlement to service connection for residuals of a head injury, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's TMJ disorder is related to his active service.

2. The Veteran's right knee degenerative joint disease, status post ACL and PCL repair, was aggravated by his service-connected left knee disability.

3. The Veteran has residual deformity, described as subtle osseous remodeling of the right fourth metacarpal and slight foreshortening, resulting from his in-service fracture of the fourth digit fracture of the right hand.


CONCLUSIONS OF LAW

1. The criteria for service connection for a healed fracture of the fourth digit of the right hand have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for residuals of a jaw injury, including TMJ, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for degenerative joint disease of the right knee, status post ACL and PCL repair, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310 (a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b) (2015). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).


A. Fourth Digit Fracture of Right Hand

The Veteran believes that the pain and disfigurement on the fourth digit fracture of his right hand is due to his active service.  Specifically, he claims that he sustained the injury to the fourth digit of the right hand during basic training.

A review of the Veteran's service treatment records (STRs) reflect that he injured the fourth digit on his right hand in August 1989 after he struck another individual.  The clinician observed that there was discoloration, swelling, and dislocation of the fourth metacarpal on the right hand.  A subsequent radiographic report revealed a healed fracture of the fourth metacarpal on the right hand.  At the Veteran's April 1990 separation examination, there was no mention of any right hand condition.

The relevant evidence of record includes a July 2011 VA examination.  The examiner diagnosed the Veteran with a right hand metacarpal fracture, resolved without residuals.  He opined that any current right hand condition was not related to service because the evidence of record and examination of the fourth digit on the Veteran's right hand was unremarkable.  The examiner, however, indicated that there were other findings, including disfigurement, associated with the healed fracture of the fourth digit on the right hand.  An x-ray of the right hand revealed subtle osseous remodeling of the right fourth metacarpal and slight foreshortening.  Accordingly, resolving all doubt in the Veteran's favor, service connection is warranted for the residual deformity associated with the Veteran's status post fracture of the fourth digit on the right hand.


B. TMJ

The Veteran also contends that he should be entitled to service connection for residuals of a jaw injury he sustained while on active duty. 

Since the medical evidence reflects that the Veteran has been diagnosed with TMJ, the remaining question is whether or not it is related to his active service.  See VA examination dated December 2015.

The relevant evidence of record shows a January 1990 dentist note that the Veteran had a history of a fixed mandible.  Moreover, at the Veteran's December 2015 VA examination, the examiner noted that during basic training camp in 1988, the Veteran was hit with the butt of a rifle and his jaw was wired shut, but had healed.  He observed that the Veteran had ongoing jaw pain and fatigue, especially on the right side with opening and closing.  The examiner diagnosed the Veteran with TMJ disorder and opined that it was incurred during service.  

In sum, the Veteran's STRs show that he had a history of a fixed mandible during service.  The medical evidence of record also supports the Veteran's assertion that he has TMJ and that it is related to his active service.  Accordingly, service connection for residuals of a jaw injury, including TMJ, is warranted.


C. Right Knee Disability

The Veteran believes that his right knee disability was incurred in service or, in the alternative, was caused or aggravated by his service-connected left knee disability.

Similarly, the Veteran has been diagnosed with a right knee degenerative joint disease, status post ACL and PCL repair.  See VA examination reports, dated in July 2011 and December 2015.  So, the question is whether this right knee disability is related to service or was caused or aggravated by his service-connected left knee disability.

Here, the relevant evidence of record includes the Veteran's STRs reflecting complaints and treatment for a right knee condition during active service on several occasions.   In August 1988, he was treated for a right medical collateral ligament (MCL) strain.  In January 1989, he was treated for a bruised right knee and in May 1989, he was treated for right knee pain, diagnosed as a twisted knee.

In light of the Veteran's in-service right knee injuries, he was afforded a VA examination in July 2011.  The examiner diagnosed the Veteran with a right knee DJD and torn meniscus, post ACL/PCL surgery.  He, however, opined that the Veteran's right knee disability was not related to service, but, instead a new and separate condition from the in-service injuries.  The examiner reached this conclusion after reviewing the Veteran's separation examination showing no evidence of a right knee condition.  In addition, the examiner observed that private treatment records reflected that the Veteran had a right knee arthroscopy for acute repair of popliteal reconstruction in October 1995 and had a subsequent ACL repair in June 1996.  He further noted that the Veteran had a work injury to his right knee in June 2002.  The examiner, therefore, concluded that the Veteran's current right knee disability was not related to his active duty.

The Veteran had another VA examination in December 2015.  While this examination confirmed that the Veteran had a disability of the right knee, the examiner, however, opined that the Veteran's right knee disability was at least as likely as not aggravated by his service-connected left knee disability, although the baseline for severity could not be determined.  The examiner based this conclusion on the medical evidence of record showing repeated evaluation and management of knee pain.  

Based on the relevant evidence of record, service connection for a right knee disability is warranted.  While the July 2011 VA examiner's opinion rules out the possibility for service connection for this disability on a direct relationship to active service, the December 2015 VA examiner's opinion has sufficiently linked the Veteran's right knee disability to his service-connected left knee disability.  Accordingly, service connection on a secondary basis is warranted.  Thus, service connection for a right knee disability is granted.


ORDER

Entitlement to service connection for a healed fracture of the fourth digit of the right hand with deformity is granted.

Entitlement to service connection for residuals of a jaw injury, including TMJ, is granted.

Entitlement to service connection for degenerative joint disease of the right knee, status post ACL and PCL repair, as secondary to a service-connected left knee disorder, is granted.


REMAND

Unfortunately, a Board remand is required for the remaining issues in this case.  The Veteran last underwent VA examination in December 2015.  At that time, the active range of motion of his service-connected left knee was measured.  There is no indication, however, that the passive range of motion of the left knee was measured.  Also, while the examiner reported that there was no evidence of pain with weight bearing, there is no indication that the Veteran's range of motion of the left knee was measured as weight-bearing and non-weight-bearing.  The examiner did not state that such testing was not possible.  Recent caselaw provides that an adequate VA examination of the joints should contain such inquires.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). Thus, on remand, the AOJ should provide the Veteran an adequate VA examination.

Regarding the Veteran's claim for residuals of a head injury, another VA examination is necessary to determine if the Veteran's complaint and diagnosis of headaches is a residual of the head injury he sustained while on active duty.  The Veteran's STRs reflect that he was involved in a motor vehicle accident (MVA) in December 1988.  He had lacerations to his head and complaints of headaches, dizziness and nausea.  At a follow-up visit a few days later, he still endorsed symptoms of blackout spells, dizziness, headaches and light nausea.  Since there was an in-service event of a head injury, the Veteran had a VA examination in July 2011.  The examiner opined that there was no objective medical evidence of a traumatic brain injury (TBI) and that the Veteran's concussion in service healed without any residuals.  He, however, noted that the Veteran suffered from headaches, but failed to address whether the headaches were a residual of his in-service head injury.

Lastly, the Veteran states that he was treated for hypertension during active service.  A review of his STRs shows the following elevated blood pressure readings: 132/100 in November 1988; 142/92 in December 1988; 130/100 in April 1989; 154/81 in August 1989; 153/90 in February 1990; and 124/100 in April 1990.  Since there is the requisite showing he has a current diagnosis of hypertension and the evidence also indicates he had several elevated blood pressure readings during his service, a VA compensation examination and medical nexus opinion are needed to assist in determining whether his current hypertension had its onset during active service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA medical treatment records, dated from January 2016 forward.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected left knee disability.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's left knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.  Range of motion testing of the service-connected left knee in the following areas is required: active motion; passive motion; weight-bearing; and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason(s) for such.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. Schedule the Veteran a VA examination for his claimed residuals of a head injury, including headaches.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  

The examiner is asked to provide an opinion as to whether the Veteran has any residuals from a head injury, including headaches and/or a scar, and if so, whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service injury, including the December 1988 motor vehicle accident.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. Schedule the Veteran for a VA examination for a medical nexus opinion concerning the etiology of his hypertension.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner must consider the elevated blood pressure readings that were noted during service - to include 132/100 in November 1988; 142/92 in December 1988; 130/100 in April 1989; 154/81 in August 1989; 153/90 in February 1990; and 124/100 in April 1990. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5. Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


